

Exhibit 10.40






AGREEMENT


THIS AGREEMENT (the “Agreement”) is made as of this 5th day of February, 2009,
by and between Alpha Natural Resources Services, LLC (the “Company”) and David
C. Stuebe (“Executive”).


WHEREAS, the Company advises Executive to consult with Executive's own legal
counsel before signing this Agreement; and


WHEREAS, the Executive has been employed by the Company and is Vice President,
Treasurer and Chief Financial Officer of Alpha Natural Resources, Inc.
("Alpha"), the parent company of the Company ; and


WHEREAS, as an express condition of the Executive's entitlement to severance
payments and benefits described in paragraph 9 of this Agreement, the Executive
acknowledges and agrees to execute a general release in the form and subject to
the terms set forth herein; and


WHEREAS, the Executive's officer and director positions with Alpha and its
subsidiaries will terminate effective February 5, 2009 and Executive's
employment and service with the Company will end effective February 16, 2009
("Date of Separation"); and


WHEREAS, the Executive and the Company mutually desire to effectuate a full and
final general release of all claims and rights the Executive may have against
the Company to the fullest extent permitted by law, excepting only those rights
and claims that cannot, as a matter of law, be released with this Agreement.


NOW, THEREFORE, IT IS HEREBY AGREED by and between the Executive and the Company
as follows:


1.           (a)           To the fullest extent permitted by law, the
Executive, for and in consideration of the commitments of the Company and Alpha
as set forth in paragraph 9 of this Agreement, and intending to be legally
bound, does hereby REMISE, RELEASE AND FOREVER DISCHARGE the Company, its
affiliates, predecessors, subsidiaries and parents, and their present or former
officers, directors, shareholders, employees, and agents, and its and their
respective successors, assigns, heirs, executors, and administrators and the
current and former trustees or administrators of any pension or other benefit
plan applicable to the employees or former employees of the Company
(collectively, “Releasees”) from all causes of action, suits, debts, claims and
demands whatsoever in law or in equity, which the Executive ever had, now has,
or hereafter may have, whether known or unknown, or which the Executive's heirs,
executors, or administrators may have, by reason of any matter, cause or thing
whatsoever, from any time prior to the date of this Agreement, and particularly,
but without limitation of the foregoing general terms, any claims arising from
or relating in any way to the Executive's former

 
 

--------------------------------------------------------------------------------

 

employment relationship with the Company and/or its affiliates, the terms and
conditions of that employment relationship, and the termination of that
employment relationship, including, but not limited to, any claims arising under
the Age Discrimination in Employment Act, the Older Workers Benefit Protection
Act, Title VII of the Civil Rights Act of 1964, the Americans with Disabilities
Act, the Employee Retirement Income Security Act of 1974, the Family and Medical
Leave Act, the Virginians with Disabilities Act, the Virginia Human Rights Act,
the Virginia Wage Payment and Collection Act, and any other claims under any
federal, state or local common law, statutory, or regulatory provision, now or
hereafter recognized, and any claims for attorneys' fees and costs.  This
Agreement is effective without regard to the legal nature of the claims raised
and without regard to whether any such claims are based upon tort, equity,
implied or express contract or discrimination of any sort.  This Release is
intended to be a general release, and excludes only those claims that Executive
cannot release as a matter of law under any statute or common law.  Executive is
advised to seek independent legal counsel if Executive seeks clarification on
the scope of this Release.


(b)           To the fullest extent permitted by law, and subject to the
provisions of paragraph 14 and paragraph 16 below, the Executive represents and
affirms that the Executive has not filed or caused to be filed on the
Executive's behalf any charge, complaint or claim for relief against the Company
or any Releasee and, to the best of the Executive's knowledge and belief, no
outstanding charges, complaints or claims for relief have been filed or asserted
against the Company or any Releasee on the Executive's behalf; and the Executive
has not reported any improper, unethical or illegal conduct or activities to any
supervisor, manager, department head, human resources representative, agent or
other representative of the Company or any Releasee, to any member of the
Company's or any Releasee's legal or compliance departments, or to the ethics
hotline, and has no knowledge of any such improper, unethical or illegal conduct
or activities.  In the event that there is outstanding any such charge,
complaint or claim for relief, Executive agrees to seek its immediate withdrawal
and dismissal with prejudice.  In the event that for any reason said charge,
complaint or claim for relief cannot be withdrawn, Executive shall not
voluntarily testify, provide documents or otherwise participate in any
investigation or litigation arising therefrom or associated therewith and shall
execute such other papers or documents as the Company's counsel determines may
be necessary to have said charge, complaint or claim for relief dismissed with
prejudice.  Nothing herein shall prevent Executive from testifying in any cause
of action when required to do so by process of law.  Executive shall promptly
inform the Company if called upon to testify.


(c)           Executive does not waive any right to file a charge with the Equal
Employment Opportunity Commission ("EEOC") or participate in an investigation or
proceeding conducted by the EEOC, but explicitly waives any right to file a
personal lawsuit or receive monetary damages that the EEOC might recover if said
charge results in an EEOC lawsuit against the Company or Releasees.  Executive
does not waive the right to challenge the validity of this Agreement.


2.           In consideration of the Company's agreements as set forth in
paragraph 9 herein, the Executive agrees to comply with the limitations set
forth in paragraphs 3 and 4 of this Agreement. If the Executive violates the
limitations set forth in paragraphs 3 or 4 of this

 
 

--------------------------------------------------------------------------------

 

Agreement, the Executive's rights to the payments and benefits set forth in
paragraph 9(b) are forfeited.


3.           Ownership and Protection of Intellectual Property and Confidential
Information.


(a)           All information, ideas, concepts, improvements, innovations,
developments, methods, processes, designs, analyses, drawings, reports,
discoveries, and inventions, whether patentable or not or reduced to practice,
which are conceived, made, developed or acquired by Executive, individually or
in conjunction with others, during Executive's employment by the Company or any
of its affiliates, both before and after the date hereof (whether during
business hours or otherwise and whether on the Company's premises or otherwise)
which relate to the business, products or services of the Company or its
affiliates (including, without limitation, all such information relating to
corporate opportunities, research, financial and sales data, pricing and trading
terms, evaluations, opinions, interpretations, acquisition prospects, the
identity of customers or their requirements, the identity of key contacts within
the customer's organizations or within the organization of acquisition
prospects, or marketing and merchandising techniques, prospective names, marks,
and any copyrightable work, trade mark, trade secret or other intellectual
property rights (whether or not composing confidential information, and all
writings or materials of any type embodying any of such items (collectively,
"Work Product"), shall be the sole and exclusive property of the Company or a
Company affiliate, as the case may be, and shall be treated as "work for
hire."  It is recognized that Executive is an experienced executive in the
business of the Company and its affiliates and through several decades of prior
work in the industry acquired and retains knowledge, contacts, and information
which are not bound by this Section 3.


(b)           Executive shall promptly and fully disclose all Work Product to
the Company and shall cooperate and perform all actions reasonably requested by
the Company (whether during or after the term of employment) to establish,
confirm and protect the Company's and/or its affiliates' right, title and
interest in such Work Product.  Without limiting the generality of the
foregoing, Executive agrees to assist the Company, at the Company's expense, to
secure the Company's and its affiliates' rights in the Work Product in any and
all countries, including the execution by Executive of all applications and all
other instruments and documents which the Company and/or its affiliates shall
deem necessary in order to apply for and obtain rights in such Work Product and
in order to assign and convey to the Company and/or its affiliates the sole and
exclusive right, title and interest in and to such Work Product.  If the Company
is unable because of Executive's mental or physical incapacity or for any other
reason (including Executive's refusal to do so after request therefor is made by
the Company) to secure Executive's signature to apply for or to pursue any
application for any United States or foreign patents or copyright registrations
covering Work Product belonging to or assigned to the Company and/or its
affiliates pursuant to Section 3(a) above, then Executive by this Agreement
irrevocably designates and appoints the Company and its duly authorized officers
and agents as Executive's agent and attorney-in-fact to act for and in
Executive's behalf and stead to execute and file any such applications and to do
all other lawfully permitted acts to further the prosecution and issuance of
patents or copyright registrations thereon with the same legal force and effect
as if executed by Executive.  Executive agrees not to apply for or pursue any
application for any United States or foreign patents or copyright registrations
covering any Work

 
 

--------------------------------------------------------------------------------

 

Product other than pursuant to this paragraph in circumstances where such
patents or copyright registrations are or have been or are required to be
assigned to the Company or any of its affiliates.


(c)           Executive acknowledges that the businesses of the Company and its
affiliates are highly competitive and that their strategies, methods, books,
records, and documents, their technical information concerning their products,
equipment, services, and processes, procurement procedures and pricing
techniques, the names of and other information (such as credit and financial
data) concerning their former, present or prospective customers and business
affiliates, and Executive’s Work Product, all comprise confidential business
information and trade secrets which are valuable, special, and unique assets
which the Company and/or its affiliates use in their business to obtain a
competitive advantage over their competitors (collectively “Confidential
Business Information”).  Executive further acknowledges that protection of such
Confidential Business Information against unauthorized disclosure and use is of
critical importance to the Company and its affiliates in maintaining their
competitive position.  Executive acknowledges that by reason of Executive's
duties to, and association with, the Company and its affiliates, Executive has
had and will have access to, and has and will become informed of, Confidential
Business Information which is a competitive asset of the Company and its
affiliates.


(d)           Executive hereby agrees that Executive will not, at any time
during or after his employment by the Company, make any unauthorized disclosure
of any Confidential Business Information of the Company or its affiliates, or
make any use thereof, except in the carrying out of his employment
responsibilities hereunder.  Executive shall take all necessary and appropriate
steps to safeguard Confidential Business Information and protect it against
disclosure, misappropriation, misuse, loss and theft.  Confidential Business
Information shall not include information in the public domain (but only if the
same becomes part of the public domain through a means other than a disclosure
prohibited hereunder).  The above notwithstanding, a disclosure shall not be
unauthorized if: (i) it is required by law or by a court of competent
jurisdiction or (ii) it is in connection with any judicial, arbitration, dispute
resolution or other legal proceeding in which Executive's legal rights and
obligations as an Executive or under this Agreement are at issue; provided,
however, that Executive shall, to the extent practicable and lawful in any such
events, give prior notice to the Company of his intent to disclose any such
Confidential business Information in such context so as to allow the Company or
its affiliates an opportunity (which Executive will not oppose) to obtain such
protective orders or similar relief with respect thereto as may be deemed
appropriate.  Any information not specifically related to the Company and its
affiliates would not be considered confidential to the Company and its
affiliates.


(e)           All written materials, records, and other documents made by, or
coming into the possession of, Executive during the period of Executive's
employment by the Company which contain or disclose Confidential Business
Information, shall be and remain the property of the Company, or its affiliates,
as the case may be.  Upon termination of Executive's employment, for any reason,
Executive promptly shall deliver the same, and all copies thereof, to the
Company.

 
 

--------------------------------------------------------------------------------

 

4.           Covenant Not To Compete.


(a)           During the time from execution of this Agreement until one year
following the Date of Separation (the "Non-Compete Period"), Executive will not,
in association with or as an officer, principal, manager, member, advisor,
agent, partner, material stockholder, or consultant of any corporation (or
sub-unit, in the case of a diversified business) or other enterprise, entity or
association, work on the acquisition or development of, or engage in any line of
business, property or project which is, directly or indirectly, competitive with
any business that the Company or any of its affiliates engaged in or was
planning to engage in during the term of Executive's employment with the Company
or any affiliate of the Company, including but not limited to, the mining,
processing, transportation, distribution, trading and sale of synfuel, coal and
coal byproducts (the "Business").  Such restriction shall cover Executive's
activities anywhere in the contiguous United States.


(b)           During the Non-Compete Period, Executive will not solicit or
induce any person who is or was employed by the Company or any of its affiliates
at any time during such term or period (i) to interfere with the activities or
businesses of the Company or any of its affiliates or (ii) to discontinue his
employment with the Company or any of its affiliates.


(c)           During the Non-Compete Period, Executive will not, directly or
indirectly, influence or attempt to influence any customers, distributors or
suppliers of the Company or any of its affiliates to divert their business to
any competitor of the Company or any of its affiliates or in any way interfere
with the relationship between any such customer, distributor or supplier and the
Company and/or any of its affiliates (including, without limitation, making any
negative statements or communications about the Company and its
affiliates).  During the Non-Compete Period, Executive will not, directly or
indirectly, acquire or attempt to acquire any business in the contiguous United
States to which the Company or any of its affiliates, prior to the Date of
Separation, has made an acquisition proposal relating to the possible
acquisition of such business by the Company or any of its affiliates, or has
planned, discussed or contemplated making such an acquisition proposal (such
business, an "Acquisition Target"), or take any action to induce or attempt to
induce any Acquisition Target to consummate any acquisition, investment or other
similar transaction with any person other than the Company or any of its
affiliates.


(d)           Executive understands that the provisions of paragraphs 4(a), 4(b)
and 4(c) hereof may limit his ability to earn a livelihood in a business in
which he is involved, but as a member of the management group of the Company and
its affiliates he nevertheless agrees and hereby acknowledges that:  (i) such
provisions do not impose a greater restraint than is necessary to protect the
goodwill or other business interests of the Company and any of its affiliates;
(ii) such provisions contain reasonable limitations as to time, scope of
activity, and geographical area to be restrained; and (iii) the consideration
provided hereunder, including without limitation, any amounts or benefits
provided in this Agreement is sufficient to compensate Executive for the
restrictions contained in paragraphs 4(a), 4(b) and 4(c) hereof.  In
consideration of the foregoing and in light of Executive's education, skills and
abilities, Executive agrees that he will not assert that, and it should not be
considered that, any provisions of paragraphs 4(a), 4(b) and 4(c) otherwise are
void, voidable or unenforceable or should be voided or held unenforceable.

 
 

--------------------------------------------------------------------------------

 

(e)           If, at the time of enforcement of paragraphs 3 or 4 of this
Agreement, a court shall hold that the duration, scope, or area restrictions
stated herein are unreasonable under circumstances then existing, the parties
agree that the maximum period, scope or geographical area reasonable under such
circumstances shall be substituted for the stated period, scope or area and that
the court shall be allowed and directed to revise the restrictions contained
herein to cover the maximum period, scope and area permitted by law.  Executive
acknowledges that, as the Vice President, Treasurer and Chief Financial Officer
of Alpha, he is a member of the Company's and its affiliates' management group
with access to the Company's and its affiliates' confidential business
information and his services are unique to the Company and its
affiliates.  Executive therefore agrees that the remedy at law for any breach by
him of any of the covenants and agreements set forth in paragraphs 3 and 4 will
be inadequate and that in the event of any such breach, the Company and its
affiliates may, in addition to the other remedies which may be available to them
at law, apply to any court of competent jurisdiction to obtain specific
performance and/or injunctive relief prohibiting Executive (together with all
those persons associated with him) from the breach of such covenants and
agreements and to enforce, or prevent any violations of, the provisions of this
Agreement.  In addition, in the event of a breach or violation by Executive of
this paragraph 4, the Non-Compete Period set forth in this paragraph shall be
tolled until such breach or violation has been cured.


(f)           Each of the covenants of paragraphs 3 and 4 are given by Executive
as part of the consideration for the benefits to be received by Executive under
this Agreement and as an inducement to the Company to grant such benefits and
accept the obligations hereunder.


(g)           Provisions of paragraph 4 shall not be binding on Executive if the
Company fails to perform any material obligation under this Agreement,
including, without limitation, the failure of the Company to make timely
payments of monies due to Executive under this Agreement; provided, that (i)
Executive has notified the Company in writing within 30 days of the date of the
failure of the Company to perform such material obligation and (ii) such failure
remains uncorrected and/or uncontested by the Company for 15 days following the
date of such notice.


5.           Notwithstanding the provisions of paragraph 4, Executive may serve
as the director of a corporation during the Non-Compete Period that competes
with the Business, so long as the Executive complies with the following
restrictions:


(a)           The Executive informs the Company’s General Counsel in writing
that he has accepted the position as a director within five (5) business days
after he accepts the position;


(b)As set forth in Section 3(d), the Executive does not, at any time or in any
manner, directly or indirectly, use or disclose any Confidential Business
Information; and


(c)The Executive does not, at any time or in any manner, directly or indirectly,
discuss, consider, vote on, consult regarding, evaluate, or in any way provide
any assistance to:

 
 

--------------------------------------------------------------------------------

 

 
i.any merger with any entity that owns or controls any coal-related assets or
coal reserves;



 
ii.any acquisition of any stock from, or any divestiture of any stock to, any
entity or person that owns or controls any coal-related assets or coal reserves;



 
iii.any acquisition of any assets from, or any divestiture of any assets to, any
entity or person that owns or controls any coal-related assets or coal reserves;
or



 
iv.any evaluation or consideration of, or attempt to engage in, any of the
foregoing transactions.



6.           The Executive agrees and recognizes that effective February 4,
2009, he resigns his titles as an officer of Alpha (Vice President, Treasurer
and Chief Financial Officer) as well all other officer and board positions with
Alpha, the Company and their respective subsidiaries and affiliates which
Executive may have held. The Executive agrees and recognizes that effective
February 16, 2009, his employment relationship with the Company and its
subsidiaries and affiliates has been permanently and irrevocably severed, and
that the Company, its subsidiaries and affiliates, and their successors have no
obligation to employ Executive in the future.


7.           The Executive further agrees that the Executive will not disparage
or subvert the Company or any Releasee, or make any statement reflecting
negatively on the Company, its parents, subsidiaries or affiliated corporations
or entities, or any of their officers, directors, employees, agents or
representatives, including, but not limited to, any matters relating to the
operation or management of the Company or any Releasee, the Executive's
employment and the termination of the Executive's employment, irrespective of
the truthfulness or falsity of such statement.


8.           The Company agrees that it will not disparage, or make any
statement reflecting negatively on or with respect to the Executive, the
Executive's employment with the Company, or the termination of the Executive's
employment, irrespective of the truthfulness or falsity of such statement.


9.           The Executive will receive the following benefits related to the
separation of his employment with the Company.


(a)         Regardless of whether the Executive signs and does not revoke this
Agreement, the Executive will receive the following.


 
i.
All base salary earned, accrued or owing to the Executive through the Date of
Separation, in accordance with the Company's established payroll practices.


 
 

--------------------------------------------------------------------------------

 

 
ii.
Reimbursement for all reasonable and customary expenses incurred by the
Executive in performing services for the Company prior to the Date of Separation
in accordance with the Company's business expense reimbursement policies. In
addition to the terms of the policies, such reimbursement shall be made only in
accordance with the following conditions:  the reimbursement shall be made on or
before the last day of the Executive's taxable year following the taxable year
in which the expense was incurred; the amount of reimbursement in one taxable
year will not affect the amount of reimbursement available in another taxable
year; and the right to reimbursement shall not be subject to liquidation or
exchange for another benefit.



 
iii.
All vested amounts under the Alpha Natural Resources, Inc. and Subsidiaries
Deferred Compensation Plan, as amended, which shall be paid in accordance with
such plan's terms.



 
iv.
A payment equal to the amount of accrued, but unused, vacation time, payable
with your final paycheck in accordance with the Company's established payroll
practices.



 
v.
Executive will be entitled to his 2008 annual incentive cash bonus under the
Annual Incentive Bonus Plan (the "Annual Plan"), subject to the achievement of
the performance goals thereunder as determined by the Compensation Committee of
Alpha's Board of Directors, and which shall be paid, if at all, as specified
under the  terms of the Annual Plan and no later than March 15, 2009.



 
vi.
Under the terms of the 2006 performance share award, Executive will be entitled
to payment, if any, to the extent an amount becomes earned and will be paid, if
at all, no later than March 15, 2009 under the terms of the award under the
related performance share award agreement and the 2005 Long-Term Incentive Plan.



(b)           Additionally, in consideration for the Executive's promises, as
set forth herein, the Company agrees to pay or provide to or for the Executive
the following severance payments and benefits, to which the Executive would not
otherwise be entitled absent execution of this Agreement without revocation:


 
i.
A lump sum cash payment in an amount of three hundred seventy-eight thousand
three hundred thirty-two dollars ($378,332), less required withholdings.



 
ii.
The Executive's rights under Alpha's 2005 Long-Term Incentive Plan will be as
follows.


 
 

--------------------------------------------------------------------------------

 

(A) Stock Option Award: The option to purchase 40,000 shares of Alpha's common
stock granted on February 15, 2005 will be amended to provide that the portion
of the option vested as of the Date of Separation may be exercised by the
Executive at any time within the lesser of (i) the one year period commencing on
the first day after the Date of Separation or (ii) the remaining term of the
option.  The Executive will have no other vested option rights as of the Date of
Separation, and all unvested options (or portions thereof) will be forfeited
upon the Date of Separation.


(B) Restricted Stock: The unvested portion of all outstanding restricted stock
awards will be forfeited as of the Date of Separation.


(C) Performance Share Award: Under the terms of the 2007 performance share
award, the Compensation Committee of Alpha's  Board of Directors will deem
Executive "retired" pursuant to Section 6(b) of the related performance share
award agreement such that Executive may receive a pro rata portion of such
award, to the extent an amount becomes earned and payable under the terms of the
award and the 2005 Long-Term Incentive Plan after the end of the performance
period (which period is January 1, 2007 through December 31, 2009). Any such
payment(s) will be paid, if at all, in accordance with the applicable award's
terms.


 
iii.
The Executive will return the Company's laptop computer and Blackberry device in
accordance with this Agreement.  Upon receipt, the Company will review and
remove data from the laptop computer and Blackberry device as it sees fit, and
will then give, on or before December 31, 2009, the laptop computer and
Blackberry device to Executive as additional consideration provided in exchange
for this Agreement. To the extent required by law, the Company will report as
taxable wages and/or impute income to the Executive the value of any taxable
benefits and/or payments to the Executive.



(c)           Except as otherwise provided in this Agreement, all cash payments
to be made pursuant to paragraphs 9(a) and 9(b) of this Agreement shall be made
by the Company to the Executive no later than 60 days after the Date of
Separation.


(d)           Executive hereby acknowledges that the Company and its parent and
subsidiary companies do not maintain or sponsor pension plans such that
Executive is not entitled to any payments under such plans.


(e)           Except as set forth in this Agreement, it is expressly agreed and
understood that Releasees do not have, and will not have, any obligations to
provide the Executive at any time in the future with any payments, benefits or
considerations other than those recited in this

 
 

--------------------------------------------------------------------------------

 

paragraph, or those required by law, other than under the terms of any benefit
plans which provide benefits or payments to former employees according to their
terms.


10.           The Executive understands and agrees that the payments, benefits
and agreements provided in this Agreement are being provided to him in
consideration for the Executive's acceptance and execution of, and in reliance
upon the Executive's representations in, this Agreement.


11.           The Executive acknowledges and agrees that this Agreement
supersedes the September 24, 2003 Offer Letter (the "Offer Letter") which
Executive countersigned with the Company, and the Executive has no rights, and
the Company has no obligations, arising under the Offer Letter.  To the extent
Executive has entered into any other enforceable written agreement with the
Company or any Releasee that contains provisions that are outside the scope of
this Agreement and are not in direct conflict with the provisions in this
Agreement, the terms in this Agreement shall not supercede, but shall be in
addition to, any other such agreement.   Except as set forth expressly herein,
no promises or representations have been made to Executive in connection with
the separation of service and employment with the Company.


12.           The Executive agrees not to disclose the terms of this Agreement
to anyone, except the Executive's spouse, attorney and, as necessary,
tax/financial advisor.  It is expressly understood that any violation of the
confidentiality obligation imposed hereunder constitutes a material breach of
this Agreement.


13.           The Executive represents that the Executive does not, without the
Company's prior written consent, presently have in the Executive's possession
any records and business documents, whether on computer or hard copy, and other
materials (including but not limited to computer disks and tapes, computer
programs and software, office keys, correspondence, files, customer lists,
technical information, customer information, pricing information, business
strategies and plans, sales records and all copies thereof) (collectively, the
“Corporate Records”) provided by the Company and/or its predecessors,
subsidiaries or affiliates or obtained as a result of the Executive's prior
employment with the Company and/or its predecessors, subsidiaries or affiliates,
or created by the Executive while employed by or rendering services to the
Company and/or its predecessors, subsidiaries or affiliates.  The Executive
acknowledges that all such Corporate Records are the property of the
Company.  In addition, the Executive shall promptly return in good condition any
and all Company owned equipment or property, including, but not limited to,
automobiles, personal data assistants, facsimile machines, copy machines,
pagers, credit cards, cellular telephone equipment, business cards, laptops,
computers, and any other items requested by the Company.  As of the Date of
Separation, the Company will make arrangements to remove, terminate or transfer
any and all business communication lines including network access, cellular
phone, fax line and other business numbers.  For the six-month period after the
Date of Separation, the Company will permit the Executive to have limited and
monitored internet-based access to the Executive's Company-sponsored email
account (to send and receive email messages, not to access historic data and
messages).


14.           Nothing in this Agreement shall prohibit or restrict the Executive
from:  (i) making any disclosure of information required by law; (ii) providing
information to, or

 
 

--------------------------------------------------------------------------------

 

testifying or otherwise assisting in any investigation or proceeding brought by,
any federal regulatory or law enforcement agency or legislative body, any
self-regulatory organization, or the Company's designated legal, compliance or
human resources officers; or (iii) filing, testifying, participating in or
otherwise assisting in a proceeding relating to an alleged violation of any
federal, state or municipal law relating to fraud, or any rule or regulation of
the Securities and Exchange Commission or any self-regulatory organization.


15.           The parties agree and acknowledge that the agreement by the
Company described herein, and the settlement and termination of any asserted or
unasserted claims against the Releasees, are not and shall not be construed to
be an admission of any violation of any federal, state or local statute or
regulation, or of any duty owed by any of the Releasees to the Executive.


16.           The Executive agrees and recognizes that should the Executive
breach any of the obligations or covenants set forth in this Agreement, the
Company will have no further obligation to provide the Executive with the
consideration set forth herein, and will have the right to seek repayment of all
consideration paid up to the time of any such breach.  Further, the Executive
acknowledges in the event of a breach of this Agreement, Releasees may seek any
and all appropriate relief for any such breach, including equitable relief
and/or money damages, attorneys' fees and costs. Notwithstanding the foregoing,
in the event the Company fails to perform any material obligation under this
Agreement, including, without limitation, the failure of the Company to make
timely payments of monies due to Executive under paragraph 9 of this Agreement,
this Release shall be null and void and Executive shall have the right to pursue
any and all appropriate relief for any such failure, including monetary damages,
attorneys' fees and costs; provided, that (i) Executive has notified the Company
in writing within 30 days of the date of the failure of the Company to perform
such material obligation and (ii) such failure remains uncorrected and/or
uncontested by the Company for 15 days following the date of such notice.


17.           The Executive further agrees that the Company shall be entitled to
preliminary and permanent injunctive relief, without the necessity of proving
actual damages, as well as to an equitable accounting of all earnings, profits
and other benefits arising from any violations of this Agreement, which rights
shall be cumulative and in addition to any other rights or remedies to which the
Company may be entitled.


18.           The provisions of this Agreement will be administered, interpreted
and construed in a manner intended to comply with Section 409A of the Internal
Revenue Code ("Section 409A"), the regulations issued thereunder or any
exception thereto (or disregarded to the extent such provision cannot be so
administered, interpreted, or construed).  For purposes of Section 409A, each
severance benefit payment shall be treated as a separate payment.  Each payment
under this Agreement is intended to be excepted from Section 409A to the maximum
extent provided under Section 409A as follows: (i) each payment that is
scheduled to be made following the Executive's Date of Separation and within the
applicable 2½ month period specified in Treas. Reg. Sec. 1.409A-1(b)(4) is
intended to be excepted under the short-term deferral exception as specified in
Treas. Reg. Sec. 1.409A-1(b)(4); and (ii) each payment that is not otherwise
excepted under the short-term deferral exception is intended to be excepted
under the involuntary pay exception as specified in Treas. Reg. Sec.
1.409A-1(b)(9)(iii).  The Executive shall have no right to designate the date of
any payment under this Agreement.  With

 
 

--------------------------------------------------------------------------------

 

respect to payments subject to Section 409A of the Internal Revenue Code (and
not excepted therefrom), if any, it is intended that each payment is paid on a
permissible distribution event and at a specified time consistent with Section
409A of the Internal Revenue Code.  Notwithstanding any provision of this
Agreement to the contrary, to the extent that a payment hereunder is subject to
Section 409A of the Internal Revenue Code (and not excepted therefrom) and
payable on account or a separation form service, such payment shall be delayed
for a period of six months after the Date of Separation (or, if earlier, the
death of the Executive).  Any payment that would otherwise have been due or
owing during such six-month period will be paid immediately following the end of
the six-month period in the month following the month containing the six (6)
month anniversary of the Date of Separation.


19.           Notwithstanding the foregoing or any provision of this Agreement
to the contrary, the Company may at any time (after consultation with the
Executive) modify or amend the provisions of this Agreement or take any other
action, to the extent necessary or advisable to conform the provisions of this
Agreement or the benefits provided thereunder with Section 409A of the Internal
Revenue Code, the regulations issued thereunder or an exception thereto.


20.           This Agreement and the obligations of the parties hereunder shall
be construed, interpreted and enforced in accordance with the laws of the
Commonwealth of Virginia.


21.           The parties agree that this Agreement shall be deemed to have been
made and entered into in Abingdon, Virginia.  Jurisdiction and venue in any
proceeding by the Company or Executive to enforce their rights hereunder is
specifically limited to any court geographically located in Virginia.


22.           The Executive certifies and acknowledges as follows:


(a)           That the Executive has read the terms of this Agreement, and that
the Executive understands its terms and effects, including the fact that the
Executive has agreed to RELEASE AND FOREVER DISCHARGE the Releasees from any
legal action arising out of the Executive's employment relationship with the
Company and the termination of that employment relationship; and


(b)           That the Executive has signed this Agreement voluntarily and
knowingly in exchange for the consideration described herein, which the
Executive acknowledges is adequate and satisfactory to him and which the
Executive acknowledges is in addition to any other benefits to which the
Executive is otherwise entitled; and


(c)           That the Executive has been and is hereby advised in writing to
consult with an attorney prior to signing this Agreement; and


(d)           That the Executive does not waive rights or claims that may arise
after the date this Agreement is executed; and

 
 

--------------------------------------------------------------------------------

 

(e)           That the Company has provided Executive with a period of
twenty-one (21) days within which to consider this Agreement, and that the
Executive has signed on the date indicated below after concluding that this
Agreement is satisfactory to Executive; and


(f)           The Executive acknowledges that this Agreement may be revoked by
him within seven (7) days after execution, and it shall not become effective
until the expiration of such seven (7) day revocation period.  In the event of a
timely revocation by the Executive, this Agreement will be deemed null and void
and the Company will have no obligations hereunder, and the Company will have no
obligation to pay or provide any of the payments and benefits set forth in
paragraph 9 of this Agreement.



 
 

--------------------------------------------------------------------------------

 

Intending to be legally bound hereby, the Executive and the Company executed the
foregoing Agreement this 5th day of February, 2009.




/s/David C.
Stuebe                                                                Witness:  /s/
Vaughn R. Groves                                                                
DAVID C. STUEBE






ALPHA NATURAL RESOURCES SERVICES, LLC




By:  /s/ Michael J.
Quillen                                                                Witness:  /s/
Vaughn R. Groves                                                                
Name:  Michael J.
Quillen                                                                
Title:  President and
Manager                                                                



